      Case 3:20-cr-00007-LRH-WGC Document 24 Filed 05/18/20 Page 1 of 1




                           UNITED STATES DISTRICT COURT

                                  DISTRICT OF NEVADA

                                            ***
 UNITED STATES OF AMERICA,                     Case No. 3:20-cr-00007-LRH-WGC

                               Plaintiff,       MINUTE ORDER

        v.                                      May 18, 2020

 ROBERT BAY JOHNSON,

                            Defendant.



PRESENT: THE HONORABLE LARRY R. HICKS, UNITED STATES DISTRICT JUDGE
DEPUTY CLERK:         NONE APPEARING               REPORTER: NONE APPEARING
COUNSEL FOR PLAINTIFF(S):                   NONE APPEARING
COUNSEL FOR DEFENDANT(S):                   NONE APPEARING
MINUTE ORDER IN CHAMBERS:
     Before the court is defendant Robert Bay Johnson's Motion to Substitute Attorney
(ECF No. 21) in which defendant requests to substitute retained counsel, Damian R.
Sheets, in place and instead of Lauren D. Gorman, Assistant Federal Public Defender.
Defendant and both counsel agree to this substitution. Also, before the court is defendant's
Motion to Withdraw (ECF No. 23). Good cause appearing,

     IT IS HEREBY ORDERED that the motion to substitute counsel (ECF No. 21) and
the motion to withdraw (ECF No. 23) are GRANTED.

     IT IS FURTHER ORDERED that Damian R. Sheets of the Law Offices of Nevada
Defense Group, 714 South Fourth Street, Las Vegas, Nevada 89101, is substituted in as
counsel of record for defendant.

      IT IS SO ORDERED.
                                                 DEBRA K. KEMPI, CLERK

                                                 By:             /s/

                                                               Deputy Clerk
